Citation Nr: 1824523	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is the daughter of a widow of a Veteran who served on active duty from June 1944 to December 1945.  The Veteran died in July 1995.  The widow of the Veteran died in July 2013; her survivors also included her son (who, in turn, died in June 2015). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decisional letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant does not meet the statutory definition of a child as defined in 38 U.S.C. § 101 (4)(A) and has not presented any unreimbursed expenses for the Veteran's widow's last sickness and burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C. §§ 101 (4)(A), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks accrued benefits of her deceased mother, the widow of a Veteran.

Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased Veteran.  

The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A); 38 C.F.R. § 3.57.

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C. § 5121 (a)(2), (3), (5); 38 C.F.R. § 3.1000 (a), (2).
 
First, the Board finds that the appellant does not meet any category of qualifying recipients, which would entitle her to the Veteran's accrued benefits.  The appellant has identified herself as the Veteran and the Veteran's widow's daughter.  However, she does not qualify as a "child" for VA purposes.  The evidence does not show that she is under the age of 18 or 23, or that prior to reaching the age of 18 she became permanently incapable of self-support.  As such, she is not eligible to accrued benefits on this basis.

In addition, the estate of the widow of the Veteran does not meet any of the enumerated statutory categories of eligible beneficiaries.  See Wilkes v. Principi, 16 Vet. App. 237 (2002).  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240. 

Second, the Board finds that the appellant is not entitled to accrued benefits to reimburse her for expenses of last sickness or burial.  In an Application for Accrued Amounts Due a Deceased Beneficiary dated in September 2013, the appellant identified medical expenses from Blue Cross BlueShield that had not been paid as well as expenses from a law office and an ambulance service that she indicated that she paid.  In a subsequent application, dated in April 2015, the appellant indicated that she had been reimbursed from the decedent's estate for the identified expenses from the widow's last sickness and burial.  As such, the appellant has not identified any unreimbursed expenses of last sickness or burial that she has paid.  

Accordingly, the appellant does not meet the criteria for payment of accrued benefits and thus, the claim is denied.


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


